Citation Nr: 1524100	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-18 057	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's May 6, 2004 decision which denied the moving party's petition to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from September 1941 to October 1942 and from May 1945 to June 1946.  He was a prisoner of war of the Japanese Government from April to October 1942.  He died in October 1993 and the moving party was his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's April 2013 motion alleging CUE in a May 6, 2004 Board decision.

As explained below, the moving party died prior to the Board's issuance of a ruling on her motion.  In November 2013, the moving party's son (V.C.V.) submitted a request to the Board to be substituted as the moving party (see the letter from V.C.V. dated on November 27, 2013 and received by the Board on December 13, 2013).  The issue of whether V.C.V. may be substituted as the moving party in this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and this issue is referred to the AOJ for appropriate action.


FINDING OF FACT

In December 2013, the Board received notification that the moving party died in November 2013.






CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. §§ 20.1401(b) (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2014).


ORDER

The motion to reverse or revise the Board's May 6, 2004 decision which denied the moving party's petition to reopen a claim of service connection for the cause of the Veteran's death, on the grounds of CUE is dismissed.

                       ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



